                                                                   USDCSDNY                        II'
                                                                   DOCUMENT                        ii
                                                                                                   '•
                                                                                                   1
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FJtFD            •i
SOUTHERN DISTRICT OF NEW YORK
                                                                   :c,;U.ED: .. _i!{t=Jj
 FRANCINE LEINHARDT,

                                     Plaintiff,

                          V.                                  Index No.: 1:19-cv-07591-JSR

 MILOS, INC. (D/B/A ESTIATOIRO MILOS) and
 COSTAS SPILIADIS,jointly and severally,

                                     Defendants.



                             ~        PR~ORDER

               WHEREAS, the Parties have agreed to a settlement in principle, and are in the
process of reducing their agreement to writing; and

               WHEREAS, the Parties require additional time to finalize their settlement papers;

       IT IS HEREBY ORDERED THAT: The above-entitled action is hereby dismissed, with
prejudice. However, the Parties reserve the right to request that the Court re-open the matter within
45 days of this Order if the settlement is not effectuated by that date.


SO ORDERED.




Dated:            /;i_(~!, 2019
                         I




                                                                                        0
